Wolf, District Judge,
concurring with the result.
Although I concur with the majority opinion reversing and remanding this action for new trial, I *707hesitate to join in the opinion which would suggest that if expert testimony could establish that an automobile of this age and make could reasonably overheat under such circumstances as to cause a fire in range grass, that this proof would be sufficient to submit to the jury as proof of negligence by the defendant.
Where injury may be caused to another by the operation of a motor vehicle, there are the usual allegations of ultimate negligence such as reasonable control and proper lookout; however, in this case it is clear that the original entry upon the high grass was not the cause of the injury nor was the defendant’s failure to be able to see where he was driving a cause of the fire, although it may have been a contributing factor to the defendant becoming stuck. The problem is there is no legal duty not to get stuck.
The true test in determining whether an act of negligence was committed by the defendant was whether he operated his vehicle in such a manner that he exposed the plaintiff to an unreasonable risk of injury when an ordinarily or reasonably prudent and careful man would not have done so under similar circumstances. The test should not be what an expert would have done under the circumstances.
White, J., joins in concurrence.